Citation Nr: 0013328	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



REMAND

The veteran alleges, essentially, that his service-connected 
hypertension is more severe than as reflected by the 
noncompensable evaluation currently assigned therefor.  This 
claim, by virtue of that allegation, is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As the veteran's representative points out, in the Informal 
Hearing Presentation submitted in February 2000, the veteran 
has not been accorded a VA examination for the purpose of 
evaluating the severity of his hypertension since 1988.  In 
particular, the representative avers that a contemporaneous 
examination would be helpful in not only ascertaining the 
current severity of the veteran's hypertension, but in 
identifying all impairment that can be attributed thereto.  
The Board agrees.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for cardiovascular 
problems, to include but not necessarily 
limited to hypertension, or who have 
otherwise compiled blood pressure 
readings, since April 1999.

2.  Upon receipt of any and all such 
names and addresses, and all duly-
executed authorizations for the release 
of private medical records, if 
appropriate, the RO should request that 
all health care providers identified by 
the veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him for cardiovascular 
problems, or otherwise reflecting blood 
pressure readings.


3.  Upon completion of the foregoing, the 
RO should accord the veteran a 
comprehensive VA cardiovascular 
examination in order to ascertain the 
nature and severity of his service-
connected hypertension, and to identify 
any and all impairment that can be 
attributed thereto.  All tests indicated 
should be accomplished at this time.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the examiner 
for his or her review and referral prior 
to this examination.

4.  The RO should apprise the veteran 
that failure to report for a scheduled VA 
examination without demonstrated good 
cause may result in adverse action by VA 
with regard to his claim, to include the 
possible denial thereof.

5.  Following completion of the 
development requested above, the RO 
should review the veteran's claim and 
determine whether an increased rating can 
now be granted for hypertension.  This 
determination should encompass all 
impairment that has been attributed to 
hypertension.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
the claim should be made. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




